

113 SRES 500 ATS: Expressing the sense of the Senate with respect to enhanced relations with the Republic of Moldova and support for the Republic of Moldova's territorial integrity. 
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 500IN THE SENATE OF THE UNITED STATESJuly 10, 2014Mrs. Shaheen (for herself, Mr. Rubio, Mr. Menendez, Mr. McCain, Mr. Murphy, Mr. Cardin, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 16, 2014Reported by Mr. Menendez, without amendmentJuly 23, 2014Considered and agreed toRESOLUTIONExpressing the sense of the Senate with respect to enhanced relations with the Republic of Moldova
			 and support for the Republic of Moldova's territorial integrity. Whereas the United States has enjoyed warm relations with the Republic of Moldova since the
			 Republic of Moldova’s independence in 1991;Whereas, since the Republic of Moldova’s independence, the United States has provided financial
			 assistance to support the efforts of the people of the Republic of Moldova
			 to build a prosperous European democracy;Whereas the United States and the Republic of Moldova further strengthened their partnership
			 through the launching of a Strategic Dialogue on March 3, 2014;Whereas the Republic of Moldova signed an Association Agreement containing comprehensive free trade
			 provisions with the European Union on June 27, 2014, and ratified the
			 agreement on July 2, 2014;Whereas the Government of the Republic of Moldova made extraordinary efforts to comply with the
			 criteria for an Association Agreement with the European Union, including
			 significant legislative reforms to improve the rule of law and curtail
			 corruption;Whereas new parliamentary elections are expected to be held in the Republic of Moldova in November
			 2014;Whereas the United States Government supports the democratic aspirations of the people of the
			 Republic of Moldova and their expressed desire to deepen their association
			 with the European Union;Whereas the United States supports the sovereignty and territorial integrity of the Republic of
			 Moldova and, on that basis, participates as an observer in the 5+2
			 negotiations to find a comprehensive settlement that will provide a
			 special status for the separatist region of Transnistria within the
			 Republic of Moldova;Whereas, in September 2013, Russian Deputy Prime Minister Dmitri Rogozin said that Moldova would
			 lose Transnistria if Moldova continues moving toward the European Union
			 and that Moldova’s train en route to Europe would lose its wagons in
			 Transnistria;Whereas in 2013, the Government of the Russian Federation banned the import of Moldovan wine and
			 certain agricultural products in anticipation of the Republic of Moldova
			 initialing the Association Agreement with the European Union;Whereas, in response to the Republic of Moldova signing and ratifying the Association Agreement
			 with the European Union, the Government of the Russian Federation has
			 banned additional agricultural products and threatened to curtail the
			 supply of energy resources to the Republic of Moldova, expel Moldova from
			 the Commonwealth of Independent States free trade zone, and impose
			 stricter labor migration policies on the people of the Republic of
			 Moldova;Whereas the Government of the Russian Federation maintains a contingent of Russian troops and a
			 stockpile of Russian military equipment and ammunition within the Moldovan
			 region of Transnistria;Whereas the Government of Russia has been actively issuing Russian passports to the residents of
			 the Transnistria region in the Republic of Moldova;Whereas the Council of Europe, the Organization for Security and Cooperation in Europe (OSCE), and
			 the Government of the Republic of Moldova have called upon the Government
			 of the Russian Federation to remove its troops from the territory of the
			 Republic of Moldova;Whereas authorities in the Republic of Moldova’s Transnistria region have restricted the access of
			 OSCE Mission to Moldova monitors to the Transnistria region, thereby
			 preventing the Mission from providing impartial reporting on the security
			 situation in the region;Whereas the House of Representatives and the Senate both passed, by an overwhelming majority, and
			 the President signed into law the Act relating to United States
			 International Programming to Ukraine and Neighboring Regions, approved
			 April 3, 2014 (Public Law 113–96; 22 U.S.C. 6211 note), providing for a
			 United States international broadcast programming surge to counter
			 misinformation from Russian-supported news outlets and ensuring that
			 Russian-speaking populations in Ukraine and Moldova have access to
			 independent news and information; andWhereas Moldova has been a valued and reliable partner in promoting global security by
			 participating in United Nations peacekeeping missions in Liberia, Cote
			 d’Ivoire, Sudan, Georgia, and Kosovo: Now, therefore, be itThat the Senate—(1)reaffirms that it is the policy of the United States Government to support the sovereignty,
			 independence, and territorial integrity of the Republic of Moldova and the
			 inviolability of its borders;(2)supports the Strategic Dialogue as a means to strengthen relations between the Republic of Moldova
			 and the United States and to enhance the democratic, economic, and
			 security reforms already being implemented by the Republic of Moldova;(3)urges the President to consider increasing security and intelligence cooperation with the
			 Government of Moldova;(4)encourages the President and the Secretary of State to enhance United States cooperation with the
			 Government of the Republic of Moldova and civil society organizations and
			 to focus assistance on rule of law, anti-corruption efforts, energy
			 security, and improving trade relations and investment opportunities;(5)supports increased educational exchanges between the United States and the Republic of Moldova;(6)encourages the President to expedite the implementation of the Act
			 relating to United States International Programming to Ukraine and Neighboring Regions, approved April 3, 2014 (Public Law 113–96; 22 U.S.C. 6211 note), especially because it relates to
			 populations in Ukraine and the Republic of Moldova;(7)affirms the Republic of Moldova’s sovereign right to determine its own partnerships free of
			 external coercion and pressure, and affirms the Republic of Moldova’s
			 right to associate with the European Union and any other regional
			 organization;(8)urges the European Union to continue to work for greater political, economic, and social
			 integration with the Republic of Moldova;(9)calls on the Government of the Russian Federation to refrain from using economic coercion against
			 the
			 Republic of Moldova, cease support for separatist movements in the
			 territory of the Republic of Moldova, and fulfill its commitments made at
			 the Organization for Security and Cooperation in Europe (OSCE) 1999 summit
			 in Istanbul to withdraw its military forces and munitions from within the
			 internationally recognized territory of the Republic of Moldova;(10)supports constructive engagement and confidence-building measures between the Government of the
			 Republic of Moldova and the authorities in the Transnistria region in
			 order to secure a peaceful, comprehensive resolution to the conflict that
			 respects the Republic of Moldova’s sovereignty and territorial integrity;(11)urges officials in the Transnistrian region to allow OSCE Mission to Moldova monitors unrestricted
			 access to that region;(12)discourages any unilateral actions that may undermine efforts to achieve a peaceful resolution, as
			 well as the agreements already reached, and encourages leaders of the
			 Transnistrian region to resume negotiations toward a political settlement;
			 and(13)affirms that lasting stability and security in Europe is a key priority for the United States
			 Government which can only be achieved if the territorial integrity and
			 sovereignty of all European countries is respected.